UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6070



JAMES STARKS,

                                             Petitioner - Appellant,

          versus


MICHAEL B. MOORE, Commissioner, SCDC; CHARLES
M. CONDON, Attorney General of the State of
South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-2434-6-06AK)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Starks, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Starks seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Starks v. Moore, No. CA-98-2434-6-06AK

(D.S.C. Sept. 23, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2